                  Case 2:19-cv-01983-JCC Document 45 Filed 06/01/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   THE PHOENIX INSURANCE COMPANY, a                        CASE NO. C19-1983-JCC
     foreign insurance company,
10
                                                             MINUTE ORDER
11                               Plaintiff,
                   v.
12
     DIAMOND PLASTICS CORPORATION, a
13   Nevada corporation; H.D. FOWLER
     COMPANY, a corporation,
14

15                               Defendants.

16

17           The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19           Plaintiff and Defendant H.D. Fowler Company have filed a stipulation and proposed
20   order of voluntary dismissal of Defendant H.D. Fowler Company (Dkt. No. 40). Pursuant to
21   Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and Defendant
22   H.D. Fowler Company is DISMISSED without prejudice and without an award of costs or
23   attorney fees to either party.
24           //
25           //
26           //



     MINUTE ORDER
     C19-1983-JCC
     PAGE - 1
            Case 2:19-cv-01983-JCC Document 45 Filed 06/01/20 Page 2 of 2




 1        DATED this 1st day of June 2020.

 2
                                              William M. McCool
 3                                            Clerk of Court
 4                                            s/Tomas Hernandez
 5                                            Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C19-1983-JCC
     PAGE - 2
